Citation Nr: 0704365	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-10 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for the unauthorized 
costs of private medical expenses incurred from December 18, 
2004, to December 20, 2004.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination issued 
by the VA Medical Center (VAMC) located in Tomah, Wisconsin.  


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses from 
December 18, 2004, to December 20, 3004, after seeking 
private emergency room treatment for vomiting, weakness, 
shakes, and a 20-pound weight loss.

2.  Competent, probative medical evidence indicates it was 
reasonable for the veteran to attempt to use VA or other 
Federal facilities before seeking private, unauthorized 
medical treatment on December 18, 2004, and the facilities 
were feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement or payment or reimbursement 
for the unauthorized costs of private medical expenses 
incurred from December 18, 2004, to December 20, 2004, are 
not met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.1000-17.1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters from the 
VAMC to the veteran in January 2005 and February 2006.   The 
first letter informed the veteran of what evidence was 
required to substantiate his reimbursement claim while the 
latter letter informed him of his and VA's respective duties 
for obtaining evidence as well as requested he submit any 
relevant evidence in his possession.  Here, the Board finds 
that any defect with respect to the timing of the full VCAA 
notice requirement was harmless error.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.



Duty to Assist

With regard to the duty to assist, the claims file contains 
VA medical opinions and private hospitalization records from 
December 2004.  Additional evidence, such as whether the 
veteran was enrolled in the VA health care system and had 
received medical services within the 24-month period 
preceding December 2004, is not of record.  However, as the 
veteran's claim under 38 U.S.C.A. § 1725 fails for other 
reasons and such evidence would also only be detrimental to 
his case, it is not prejudicial to proceed with appellate 
review of the issue decided herein.  The claims file contains 
the veteran's statements in support of his appeal.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record for 
which he has not been afforded the opportunity to either 
submit or authorize VA to obtain.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Payment or Reimbursement

The veteran is seeking payment of private medical expenses he 
incurred in December 2004 for which he did not have prior 
authorization to receive.  Congress has authorized the 
reimbursement for unauthorized emergency medical treatment 
under two statutory provisions, 38 U.S.C.A. § 1728 and 
38 U.S.C.A. § 1725.  The first statute applies to veterans 
either service connected for at least one disability at the 
time they sought treatment or who were participants in a 
vocational rehabilitation program.  The veteran has no 
service-connected disabilities and was not a participant in a 
vocational rehabilitation program.  See March 2002 rating 
decision (by which nonservice-connected pension benefits were 
granted).  As such, payment or reimbursement under 38 C.F.R. 
§ 1728 is not warranted.

The Veterans Millennium Health Care and Benefits Act (Act), 
which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000-17.1008 (2006).  

To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such nature that a prudent layperson would have 
reasonably expected that delay in seeking medical 
attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence 
of immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met 
by evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the veteran 
becomes stabilized);

(e)	At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider 
of emergency treatment for the treatment;

(g)	The veteran has no coverage under a health- plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g. failure to submit a bill 
or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)	* * * * *

(i)	The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002 (2006).

In order to establish entitlement to payment or 
reimbursement, the veteran must satisfy all of the enumerated 
criteria above.  Here, competent medical evidence does not 
indicate the treatment sought and received by the veteran 
from a private hospital on December 18, 2004, through 
December 20, 2004, was emergent.  Specifically, the term 
"emergency treatment" is defined as medical care or services 
furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 
1725(f)(A)(1) (West 2002); 38 C.F.R. § 17.1002 (2006).  The 
December 18, 2004, private emergency department report 
indicates the veteran presented with vomiting, weakness, 
shakes, and a 20-pound weight loss in the preceding two to 
three weeks.  He was admitted to the medical floor of the 
private hospital, was given intravenous fluids to correct his 
dehydration, received three units of packed red blood 
transfusions, and vitamin K.  See December 20, 2004, 
discharge summary.

Contrary to the veteran's assertions in February 2005 (he 
only began to fill deathly ill on December 18th) and  March 
2005 (he was too sick to even walk), the emergency department 
report shows that upon neurologic examination he showed no 
signs of any acute distress and generally he appeared 
"slightly ill."  See also February 2005 VA medical record 
(after reviewing the veteran's vitals and findings, the 
examiner concluded the veteran was stable and it appeared the 
veteran could have been evaluated through VA facilities).  A 
board of six VA personnel reviewed the veteran's claim and 
the July 2005 eligibility determination, signed by the acting 
chief of staff, indicates that based on the length of time of 
the veteran's symptoms (began before Thanksgiving) he could 
have used VA facilities but he made no attempt to do so.  As 
such, the Board concludes the competent, probative medical 
evidence indicates the private medical care sought and 
received from December 18, 2004, to December 20, 2004, was 
not rendered for "emergency treatment" as defined by 
applicable law.  

While the Board is sympathetic toward the veteran, the Board 
is bound by the law, and decisions are dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because the result is 
perceived to be equitable.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board observes, "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).  In short, the Board finds that the veteran is not 
eligible to receive payment or reimbursement for the private 
medical costs incurred from December 18, 2004, to December 
20, 2004.  As the weight of the evidence is against his 
claim, the benefit sought on appeal must, accordingly, be 
denied.


ORDER

Payment or reimbursement for the unauthorized costs of 
private medical expenses incurred from December 18, 2004, to 
December 20, 2004, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


